Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for continued examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2021 has been entered.
DETAILED ACTION
As filed, claims 1-7, 9-14, 16 are pending; of which claims 1-7, 9-14, are amended. Claims 8 and 15 are cancelled.   
Response to Remarks
Applicants’ amendment, have been fully considered and are entered.  The status for each rejection and/or objection in the previous Office Action is set out below.
1.The rejection of claims 1, 2, 4, 5, 13, 14  under 35 U.S.C.  § 102(a)(1) and 102(a)(2) over US 20040186309 is withdrawn per amendment to claims to recite lubricating formulation comprising an emulsion of emulsion stability index greater than 95.
2.The rejection of claims 1, 2, 4, 5, 13, 14  under 35 U.S.C.  § 102(a)(1) and 102(a)(2) over US 4,613,445 is withdrawn per amendment to claims to recite lubricating formulation comprising an emulsion with  stability index greater than 95.
is withdrawn per amendment to claims.
The following are modified or new grounds of rejections. Applicants’ amendment, filed on 10/06/2021, wherein the limitations in pending claims as amended now have been changed. The limitations in the amended claims have been changed and the breadth and scope of those claims have been changed.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

1.Claims 1-7, 9-14, 16 are rejected under 35 U.S.C. 103 as being unpatentable over JP2006045391, Feb 16, 2006, Tetsuhiro et al. (“the ‘391 publication”; cited in PTO892 attached herewith; machine translation attached).

Instant claims are drawn to a lubricating formulation, comprising an emulsion and a polymer composition comprising polymers of formula (I):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The’ 391 publication teach emulsion comprising water, n-paraffin, surfactants, where the surfactants contain 95-50% polyoxyalkylene alkyl ether phosphates and 5-50% polybutenylsuccinate salts (abstract). By using the surfactant, that is, polybutenyl succinate and polyoxyalkylene alkyl ether phosphate at a constant blending ratio, excellent emulsification dispersibility and emulsion stability are exhibited. A durable latent heat storage material emulsion composition having a low viscosity and a large endothermic and exothermic heat accompanying phase change can be obtained. 
The (B) polyoxyalkylene alkyl ether phosphate disclosed by the ‘391 publication has the following general formula (B) shown below:

    PNG
    media_image2.png
    221
    1176
    media_image2.png
    Greyscale

wherein R 1 is a linear or branched alkyl or alkenyl group having 6 to 22 carbon atoms, or 8 to 8 carbon atoms or  alkylphenyl group having 18 alkyl groups, and (AO) x represents a (poly) alkylene oxide group in which A is an ethylene group and / or a propylene group, x is 0 to 30, y is 1 or 2, z represents an integer satisfying the relationship y + z = 3, and M represents a hydrogen atom, a monovalent metal atom, ammonia, or an organic amine.
The polyoxyalkylene alkyl ether phosphate represented by the general formula (B) can be obtained by reacting octyl alcohol, 2-ethylhexyl alcohol, decyl alcohol, dodecyl alcohol (lauryl alcohol), tridecyl alcohol, tetradecyl alcohol, (myristyl alcohol), pentadecyl alcohol, hexadecyl alcohol (palmityl alcohol), octadecyl alcohol (stearyl alcohol) ), higher alcohols such as octadecenyl alcohol (oleyl alcohol), or phosphorylation of alkylphenols such as phenol, nonylphenol, dodecylphenol, dinonylphenol with phosphoric anhydride, or octyl alcohol, 2-ethylhexyl alcohol, decyl alcohol, dodecyl alcohol (lauryl alcohol; the elected species), tridecyl alcohol, tetradecyl alcohol (Myristyl alcohol), pentadecyl alcohol, hexadecyl alcohol (palmityl alcohol), octadecyl alcohol (stearyl alcohol), higher alcohols such as octadecenyl alcohol (oleyl alcohol), or phenol, nonylphenol, dodecylphenol, dinonylphenol, etc. An alkylene oxide such as ethylene oxide or propylene oxide is added to the alkylphenol, phosphorylated with phosphoric anhydride, and then neutralized with monovalent alkali metal hydroxide such as sodium hydroxide or potassium hydroxide or alkanolamines such as monoethanolamine, diethanolamine, and triethanolamine, morpholine, cyclohexylamine, monopropanolamine, etc. Most preferred are polyoxyalkylene alkyl ether phosphates neutralized with monoethanolamine or morpholine.
 Note: instant disclosure discussed on example 2 [0054]-[0065] formation of emulsion by mixing polymer with MEA (aka monoethanolamine), similarly as teachings of  the prior art.
The polyoxyalkylene alkyl ether phosphate of formula B disclosed by the prior art wherein M is OH, -(AO)- represents both EO and PO units,  correspond to the polymers of claimed formula (I) wherein R is C8-12 hydrocarbon group (alkyl,  alkenyl or alkylphenyl group) n=7-20; p=4-25, x is 0 -1 (instant claims 1, 2, 4-6, 11-14).
Shown below is the polymer disclosed by cited prior art as displayed in the File Registry data base:
Ethylene oxide-propylene oxide copolymer lauryl
     ether phosphate ethanolamine salt

RN   221392-15-0  HCAPLUS     
CN   Ethanol, 2-amino-, compd. with methyloxirane polymer with oxirane
     monododecyl ether phosphate (9CI)  (CA INDEX NAME)
 
     CM   1
 
     CRN  141-43-5
     CMF  C2 H7 N O
  

    PNG
    media_image3.png
    63
    164
    media_image3.png
    Greyscale

     CM   2
     CRN  63747-86-4
     CMF  C12 H26 O . (C3 H6 O . C2 H4 O)x . x H3 O4 P
          CM   3
          CRN  7664-38-2
          CMF  H3 O4 P

    PNG
    media_image4.png
    119
    150
    media_image4.png
    Greyscale

          CM   4
          CRN  112-53-8
          CMF  C12 H26 O

    PNG
    media_image5.png
    58
    436
    media_image5.png
    Greyscale

          CM   5
          CRN  9003-11-6
          CMF  (C3 H6 O . C2 H4 O)x
          CCI  PMS
               CM   6
               CRN  75-56-9
               CMF  C3 H6 O

    PNG
    media_image6.png
    90
    150
    media_image6.png
    Greyscale

               CM   7
               CRN  75-21-8
               CMF  C2 H4 O

    PNG
    media_image7.png
    71
    150
    media_image7.png
    Greyscale

Regarding the limitation of instant claims  “emulsion stability index greater than 95”, the prior art teach  formulation comprising polyoxyalkylene alkyl ether phosphates polymer and specifically teach such formulation have with excellent emulsification dispersibility and emulsion stability. The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the emulsion of the prior art would stability index different than what is claimed. In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed formulation comprising  an emulsion and polymer of formula (I) recited by the instant claims would have different emulsion stability index from those taught by the prior art and to establish patentable differences. See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).
Regarding instant claims 9-10, and 16, the cited reference teach that  polymeric phosphates are used in the fields of application technology of the cold storage system. 
The reference shows the composition containing polymers as claimed, but is silent on the particular use of lubricant composition for cutting aluminum. 
MPEP 2112 states: "SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY.
The claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977)."

The difference between the prior art and the instant claims is that the prior art does specify the number of repeating EO, PO units of the polymer.
 However, the ‘391 specifically teach lauryl alcohol component and EO, PO units of the polymer, as required by claimed polymer.
Therefore, the prior art relied upon, and  knowledge generally available in the art before the effective filing date  provide some suggestion that would have motivated the skilled artisan to make polyoxyalkylene alkyl ether phosphate polymers comprising EO and PO units  with and O-Alkyl end-cap, in mixture with emulsion.
A prima facie case of obviousness based on structure exists if the prior art suggests to one of ordinary skill in the art to make the substitution or modification. In re Tabor, 502 F.2d 775 (CCPA 1974).  When prior art compounds essentially "bracket" the instantly claimed compound, one of ordinary skill in the art would clearly be motivated to make the claimed compound.).
In 2007, the Supreme Court clarified that standard for obviousness in KSR International Co. v. Teleflex Inc., USPQ2d, 1385, 1398; 127 SCt 1727; 167 Led2d 705; 550 US 398 (2007) (stating: “When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. . . .  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”)
In the instant case, the use of polyoxyalkylene alkyl ether phosphates polymer containing PO and EO repetitive units as components of  formulation have with excellent emulsification dispersibility and emulsion stability, were known options within the technical grasp of one of ordinary skill in the art before the effective filing date. 
MPEP 2141 provides that exemplary rationales that may support a conclusion of
obviousness include (E) " Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.
In the instant case, before the effective filing date of the claimed invention based on structural similarity between the polymers of the prior art and the instantly claimed compounds and a suggestion to try various combination of variables on the core structure (i.e. variables R, n and p in the instant application),  and  the prior art  as a whole suggests that variables R as C6-16 alkyl such as lauryl and x is 0 to 30, y is 1 or 2 which encompasses the range of n= 6-15, p=4-15 as claimed, that would have motivated the skilled artisan to utilize the number repetitive ethylene oxide and propylene oxide units a claimed and have reasonable expectation of success in obtaining claimed  compounds suitable as components of formulation have with excellent emulsification dispersibility and emulsion stability. In the interest of generating additional compounds that have the same utility as the compounds taught by the prior, a person having ordinary skill in the art would be motivated to make additional compounds that are most closely related to compounds specifically taught by the prior art that have already been demonstrated to have the desired utility.
Thus, the claimed invention as a whole is prima facie obvious over the teachings of the prior art.
2.Claims 1-7, 11-14, are rejected under 35 U.S.C. 103 as being unpatentable over US 6,548,557 Bl, Apr.15, 2003 by Fogel  (“the ‘557 patent” cited by Applicants in IDS).
The ‘557 patent teach fatty phosphoric acid esters which, when neutralized with a neutralizing agent, is revealed as a new surface-active agent. Formulations are presented which demonstrate a method for using the disclosed surface-active agent to prepare stable oil-in-water, water-in-oil emulsions and various solutions of
varying polarity and viscosity for use in a variety of dermatological applications, and/or wherever emulsions or solutions may be used. The surface-active agent may be used as one or more of emulsifiers, wetters, spreaders, dispersers, foamers and emollients in effective amounts in compositions  (abstract; col 1 lines 46-48; instant claim 1).
The phosphate ester surface active agents  of prior art of the structure:

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
with variables as defined on col 2. Lines 25-65: 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

 The polymers  of the prior art correspond to the polymers of claimed formula (I) wherein R is C8-12 hydrocarbon group n=7-20; p=4-25, x is 0 -1 (instant claims 1, 2, 4-6, 11-14).
Shown below is the polymer of prior art as displayed in the File Registry data base:
RN   63747-86-4  HCAPLUS     
CN   Oxirane, 2-methyl-, polymer with oxirane, monododecyl ether, phosphate 
     (CA INDEX NAME)
 
     CM   1
 
     CRN  7664-38-2
     CMF  H3 O4 P
  

    PNG
    media_image4.png
    119
    150
    media_image4.png
    Greyscale

     CM   2
     CRN  112-53-8
     CMF  C12 H26 O

    PNG
    media_image5.png
    58
    436
    media_image5.png
    Greyscale

     CM   3
     CRN  9003-11-6
     CMF  (C3 H6 O . C2 H4 O)x
     CCI  PMS
          CM   4
          CRN  75-56-9
          CMF  C3 H6 O

    PNG
    media_image6.png
    90
    150
    media_image6.png
    Greyscale

          CM   5
          CRN  75-21-8
          CMF  C2 H4 O

    PNG
    media_image7.png
    71
    150
    media_image7.png
    Greyscale

Disclosed on col 2 lines 56-58 is that “The term "oil" or "emollient oil" is used throughout the specification to describe any of various lubricious, hydrophobic and combustible substances”. 
Disclosed on col 3 lines 43-46 of the ‘557 patent  is that “ Emulsions according to the present invention exhibit consistent manufacturing and favorable storage stability even at  high temperatures (50° C).
While not specifically teaching the emulsion stability index greater than 95, the prior art teach  formulation comprising polyoxyalkylene alkyl ether phosphates polymer and specifically teach the emulsion of favorable stability. The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the emulsion containing polymers disclosed by the ‘557 patent  would stability index different than what is claimed. In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed formulation comprising  an emulsion and polymer of formula (I) recited by the instant claims would have different emulsion stability index from those taught by the prior art and to establish patentable differences. See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).
The difference between the prior art and the instant claims is that the prior art does specify the number of repeating EO, PO units. 
It is noted that the only preparative example of instant disclosure does not provide a characterization data of the obtained polymer, therefore the prior art reds  on a polymer comprising lauryl alcohol Phosphate Ester, EO, PO units as claimed. 
A prima facie case of obviousness may be made when chemical compounds
have very close structural similarities and similar utilities. "An obviousness rejection
based on similarity in chemical structure and function entails the motivation of one
skilled in the art to make a claimed compound, in the expectation that compounds
similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203
USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) (discussed
below and in MPEP § 2144) for an extensive review of the case law pertaining to
obviousness based on close structural similarity of chemical compounds. See MPEP §
2144.09.
Because of structural similarity, it would have been obvious to a person of ordinary skill in the art to prepare the instantly claimed polymer derived from C12 alcohol, repetitive EO, PO units and terminal phosphate group similarly with the polymer described in the ‘557 patent as component in lubrication formulation with emulsion.
One of ordinary skill would be motivated, from the teaching in the prior art, to make the modifications required to arrive at the instant invention with reasonable expectation of success for obtaining instantly claimed polymer. The motivation to
make the instantly claimed formulations derives from the expectation
that structurally similar compounds would possess similar utility, and that prior art teaches Alkyl-O-PO-EO-P(=O)(OH)  as component of lubricant emulsions.
The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the process of the prior art would be yielding a different polymer when utilizing the same starting materials: lauryl alcohol, EO, PO, phosphorus pentoxide under similar compared to the claimed polymer. In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed polymer of formula (I) recited by the instant claims would have different EO/PO composition from those taught by the prior art and to establish patentable differences. See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).
Therefore, absent a showing of unexpected results, the instant claims are obvious over the prior art.
Conclusion
In view of the rejections to the pending claims set forth above, no claim is allowed.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622